DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on March 5, 2021, has been entered and acknowledged by the Examiner.
Claims 1-7, 9-20 are pending in the instant application, claims 12-18 being withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-18 directed to an invention, non-elected without traverse.  Accordingly, claims 12-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Cancel claim 12.
Cancel claim 13. 
Cancel claim 14.
Cancel claim 15.

Cancel claim 17.
Cancel claim 18.

Allowable Subject Matter
Claims 1-7, 9-11, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to independent claim 1 render it allowable over the prior art; claims 2-7 and 9-11 are allowable based on their dependency from claim 1.
Claims 19-20 were previously indicated as allowable in the office action of December 21, 2020; the reasons will not be reiterated here.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879